                   Case 2:19-cv-00211-JCC Document 28 Filed 08/02/21 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9    UNITED STATES OF AMERICA,                           CASE NO. C19-0211-JCC
10                             Plaintiff,                 MINUTE ORDER
11                 v.

12    JAMES K. JEFFERSON,

13                             Defendant.
14

15             The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17             This matter comes before the Court sua sponte. This case has been stayed pending the
18   termination of the U.S. Department of Housing and Urban Development’s (“HUD”) temporary
19   moratorium on certain foreclosures due to the coronavirus pandemic (See Dkt. Nos. 26, 27).
20   According to HUD’s most recent Dear Lender Letter, 2021-06, 1 the moratorium was last
21   extended through July 31, 2021. Therefore, absent further guidance from HUD, it has now
22   lapsed.
23             Accordingly, the parties are ORDERED to file a joint status report proposing an amended
24   case schedule, including a new noting date for Plaintiff’s pending motion for summary judgment
25
               Available at https://www.hud.gov/sites/dfiles/ PIH/documents/DLL-2021-06 %20COVID19%20
               1

     Foreclosure%20and%20Eviction%20Extension%20Forbearance%20and%20Loss%20Mitigation%20Expansion%20
26
     rev%20071421.pdf


     MINUTE ORDER
     C19-0211-JCC
     PAGE - 1
               Case 2:19-cv-00211-JCC Document 28 Filed 08/02/21 Page 2 of 2




 1   (Dkt. No. 18) or, in the alternative, provide the Court with notice that the moratorium has again

 2   been extended. This is due to the Court within ten days of this order.

 3          DATED this 2nd day of August 2021.

 4                                                          Ravi Subramanian
                                                            Clerk of Court
 5
                                                            s/Paula McNabb
 6
                                                            Deputy Clerk
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-0211-JCC
     PAGE - 2
